Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10360659 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Yalei Sun. (Reg # 57765) on 05/10/2021.

The application has been amended as follows: 

Claim 19. (Currently Amended) A non-transitory computer readable storage medium in connection with a computing device having one or more processors, memory and a screen for controlling image display, the storage medium storing a plurality of programs 





loading, into the memory, a plurality of images;
identifying a respective primary area in each of the plurality of loaded images, the respective primary area including one or more objects that are automatically recognized as subjects of a corresponding loaded image;
inserting the plurality of loaded images into a multi-splice image template, wherein the multi-splice image template includes multiple display areas, each display area including a corresponding identified primary area of the corresponding loaded image;
for each display area of the multi-splice image template, adjusting the corresponding identified primary area in the loaded image in accordance with a fitting state between the loaded image and the multi-splice image template such that a center of the corresponding identified primary area is located at a center of the display area of the multi-splice image template; and 
displaying, on the screen, the multi-splice image template including the adjusted primary areas of the plurality of loaded images to occupy the multi-splice image template completely.

The following is an examiner’s statement of reasons for allowance: In view of the terminal disclaimer filed on 04/29/2021, all prior rejections/objections are withdrawn and claims 1-20 are allowed.

	Regarding independent claims 1, 10, and 19 none of the cited arts in combination disclose or suggests (i.e the claims as a whole) “identifying a respective primary area in each of the plurality of loaded images, the respective primary area including one or more objects that are automatically recognized as subjects of a corresponding loaded image; inserting the plurality of loaded images into a multi-splice image template, wherein the multi-splice image template includes multiple display areas, each display .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669